DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The amendment filed on January 13, 2021 cancelled no claims.  Claims 1, 12, and 23 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-33.

Claim Interpretation
The examiner is interpreting the claim terms as follows:
Selling Title: An interval of programming time that a network provider utilizes to sell commercial airtime, it may comprise a particular show (Dallas, Cougar Town, etc.) or a block or time (Daytime - 8:00AM to 3:00PM, Overnight-12:00 midnight to 6:00AM, etc.). In some cases, the term daypart may be utilized as an alternative to name for a selling title, but in other cases a daypart may be an aggregation of selling titles (Applicant’s specification, paragraph 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-33 is/are rejected under 35 U.S.C. 103 as obvious over Grouf (2009/0144168) in view of Yang (2012/0191541).

Claims 1, 12, and 23: Grouf discloses a method, a system, and a non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by a computer, cause the computer to execute operations comprising:
112: media and advertisement system; 113: the system is a computer system which hosts and executes programs; 179: a marketplace engine enables buyers (e.g., advertisement agencies, product/service providers that desire to advertise a product, etc.) and sellers (e.g., an online media entity, a media network, such as CBS, a cable operator, a print publisher, an owner/marketer of out of home advertising sites, etc); Paragraph 192: The system is optionally integrated with buyer and/or seller systems to provide reporting (optionally using dashboards, image files, PDF files, word processing files, etc.) on buys, sales, fulfillment, make goods, to access program information, and spot content, as well as to provide workflow management and traffic logs management):
determining, by the one or more processors, the plurality of deals that have a guaranteed audience and that are under delivering (Paragraphs 190: determine if the programs delivered the obligated/guaranteed ratings. If the actual program ratings are lower or significantly lower (e.g., lower than a specified amount or by a specified amount) than what was obligated/guaranteed, then the system, automatically or with human intervention, arranges or facilitates a “make good” for the difference in ratings by running additional advertisements/commercials, optionally without charge; 225: the benchmark number may be a ratings 226: if a determination is made that there was an under delivery, the process proceeds to state, and spare inventory that is eligible to be used as part of a “make good” is identified (e.g., based on a designation provided by the seller);
generating, by the one or more processors, a plurality of scenarios that includes a plurality of parameters of the plurality of deals (Paragraph 191: the seller (or other party responsible for the make good) can designate certain inventory as being eligible to be used for a make good; the system identifies such inventory eligible to be used for a make good, filters out such channels/programs/spots as do not comply with the buyer rules/specifications, identify those channels/programs/spots that do comply with the buyer rules/specifications, and determine which of such programs and/how many spots are needed to makeup for the rating shortfall; 226: for each deal that is under delivering, the system generates a “make goods” plan using the eligible inventory, the associated anticipated ratings and/or tier levels, optionally filtered using the buyer specifications/rules, to make up or approximate the difference (optionally in whole, or optionally in part) between the as run results and the benchmark; 206: the system compares the buyer specifications with media inventory. For example comparisons may be performed using some or all of the following: rate card data (e.g., specifying requested/maximum requested advertisement placement rates 
receiving, via the interface, a change in a value of the plurality of parameters of the plurality of deals (Paragraphs 226: the buyer creates special specifications/rules for make goods; 227: comments, specifications, or rules provided by the buyer and/or seller in rejecting the prior make good plan);
executing, by the one or more processors, each scenario of the generated plurality of scenarios with change in a value of at least one of a minimum target, a maximum target, or different sets of deals of the plurality of deals in each phase of a plurality of phases for generation of an optimal allocation solution, wherein each scenario of the generated plurality of scenarios is executed based on the change in the value of the plurality of parameters of the plurality of deals (Paragraph 227: a new make good plan is generated that is different than the previous plan (e.g., based on comments, specifications, or rules provided by the buyer and/or seller in rejecting the prior make good plan; 206: the system compares the buyer specifications with media inventory. For example comparisons may be performed using some or all of the following: rate card data (e.g., specifying requested/maximum requested advertisement placement rates (e.g., CPM), channel tiers, etc.), programming data from a programming 225: the make good process continues until the “as run” data stratifies the benchmark (e.g., meets or exceeds, or is at least a specified percentage of the benchmark number);
allocating, by the one or more processors, reserve under delivery units to each of the plurality of deals to attain a corresponding first target of each of the plurality of deals wherein the plurality of deals are allocated with the reserve under delivery units, based on the generated plurality of scenarios and corresponding deal constraints of each of the plurality of deals (Paragraph 191: the seller (or other party responsible for the make good) can designate certain inventory as being eligible to be used for a make good; the system identifies such inventory eligible to be used for a make good, filters out such channels/programs/spots as do not comply with the buyer rules/specifications, identify those channels/programs/spots that do comply with the buyer rules/specifications, and determine which of such programs and/how many spots are needed to makeup for the rating shortfall; 226: for each deal that is under delivering, the system generates a “make goods” plan using the eligible inventory, the associated anticipated ratings and/or tier levels, optionally filtered using the buyer specifications/rules, to make up or approximate the difference (optionally in 228: The seller then undertakes to fulfill the make good plan. If there still is a remaining under run with respect to the benchmark, the process can be performed again to generate a make good plan to make up for the remaining under run);
maximizing, by the one or more processors, a value of the reserve under delivery units of each of the plurality of deals based on the generated plurality of scenarios and the corresponding deal constraints (206: the system compares the buyer specifications with media inventory. For example comparisons may be performed using some or all of the following: rate card data (e.g., specifying requested/maximum requested advertisement placement rates (e.g., CPM), channel tiers, etc.), programming data from a programming schedule database, spot availability data, scheduling information, tier rating, media packages, clusters, etc., to identify suitable inventory. A media plan is then generated based on the comparisons. Optionally, a plurality of media plans are generated from which the buyer can accept, optionally including different inventory mixes (e.g., including inventory from one or more sellers); 436: the foregoing process enables pricing adjustments to be performed to help identify and take advantage of local maxima in revenue. These local maxima can move over time, and the system optionally closely (e.g., periodically, every 60 seconds, 5 minutes, 60 minutes, 24 hours and/or otherwise) follows such movements; 534: the media plan is optionally optimized to select dayparts/programs which, within a defined media budget, offer the highest reach or “effective reach” of a specified universe of 659: The placement prediction system predicts/estimates what specific placement will be realized for given a contract—therefore enabling optimization of contract terms (e.g., to maximize the marketing benefit yield as a function of cost));
generating, by the one or more processors, an allocation solution based on an objective function and each scenario of the generated plurality of scenarios that is executed with change in the value of the at least one of the minimum target, the maximum target, or the different sets of deals of the plurality of deals and the maximization of the value of the reserve under delivery units, wherein the objective function maximizes the value of the reserve under delivery units of each of the plurality of deals while the corresponding deal constraints of each of the plurality of deals are maintained, wherein the objective function maximizes the value of the reserve under delivery units of each of the plurality of deals while the corresponding deal constraints of each of the plurality of deals are maintained (225: the make good process continues until the “as run” data stratifies the benchmark (e.g., meets or exceeds, or is at least a specified percentage of the benchmark number);  226: the system generates a “make goods” plan using the eligible inventory, the associated anticipated ratings and/or tier levels, optionally filtered using the buyer specifications/rules, to make up or approximate the difference (optionally in whole, or optionally in part) between the as run results and the benchmark; 228: The seller then undertakes to fulfill the make good plan. If there still is a remaining under run with respect to the benchmark, the process can be performed again to generate a make good plan to make up for the 534: An example computer program may evaluate networks, number of spots, dayparts (e.g., broadcast time periods), dates, run on site (ROS) vs. targeted rotation vs. fixed placement, region or zone, reach, frequency, and/or cost to determine a recommended plan based on rules in media buying rules database. The media plan is optionally optimized to select dayparts/programs which, within a defined media budget, offer the highest reach or “effective reach” of a specified universe of viewers; 659: The placement prediction system predicts/estimates what specific placement will be realized for given a contract—therefore enabling optimization of contract terms (e.g., to maximize the marketing benefit yield as a function of cost)); 
minimizing deviations from the selling title mix distributions and the weekly distributions for each of the plurality of based on an additional bound on the maximized value of the reserve under delivery units (Paragraph 225: the make good process continues until the “as run” data stratifies the benchmark (e.g., meets or exceeds, or is at least a specified percentage of the benchmark number);  226: the system generates a “make goods” plan using the eligible inventory, the associated anticipated ratings and/or tier levels, optionally filtered using the buyer specifications/rules, to make up or approximate the difference (optionally in whole, or optionally in part) between the as run results and the benchmark; 200, 202 and 204; Buyer specifications/rules include at least a daypart mix (selling title mix), specific shows (selling title mix) and number of desired spots per specified period (e.g., hour, day, week, month)  659: The placement prediction system predicts/estimates what specific placement will be 
generating, by the one or more processors, the optimal allocation solution, based on the minimized deviations and the additional bound on the value of the reserve under delivery units, that is presented on the interface. (Paragraph 192: The system is optionally integrated with buyer and/or seller systems to provide reporting (optionally using dashboards, image files, PDF files, word processing files, etc.) on buys, sales, fulfillment, make goods, to access program information, and spot content, as well as to provide workflow management and traffic logs management; 225: the make good process continues until the “as run” data stratifies the benchmark (e.g., meets or exceeds, or is at least a specified percentage of the benchmark number);  226: the system generates a “make goods” plan using the eligible inventory, the associated anticipated ratings and/or tier levels, optionally filtered using the buyer specifications/rules, to make up or approximate the difference (optionally in whole, or optionally in part) between the as run results and the benchmark; 228: The seller then undertakes to fulfill the make good plan. If there still is a remaining under run with respect to the benchmark, the process can be performed again to generate a make good plan to make up for the remaining under run). 
Grouf discloses that make good policies/rules are defined by a contract between the buyer and seller (paragraph 362). Additionally, Grouf discloses a multi-objective allocation process where the eligible inventory, the associated anticipated ratings and/or tier levels, filtered using the buyer specifications/rules are used 226) provide allocations until the “as run” data meets or exceeds, or is at least a specified percentage of the benchmark number (paragraph 225) that take into account pricing adjustments to take advantage of local maxima in revenue (paragraph 436) and optimization of contract terms (e.g., to maximize the marketing benefit yield as a function of cost which maximizes the value of the reserve under delivery units ) (paragraph 659). Finally, Grouf also discloses incurring a penalty based on running “make good” advertisements and or commercial without charge in paragraph 190. Grouf does not specifically disclose that the multi-objective allocation model that includes penalties in the objective function and as such does not disclose:  
wherein a deviation from an objective for selling title mix distributions and weekly distributions for each of the plurality of deals are added as penalties in the objective function, and wherein the penalties that are under delivering for each of the plurality of deals are adjusted based on a total percentage of the maximum under delivery value to attain selling title mix distributions and the weekly distributions while the corresponding deal constraints are maintained.
However, the analogous art of Yang teaches that it is well known to use a multi-objective allocation model for inventory allocation that includes at least the objectives of minimize under-delivery penalty of GD contracts; maximize NGD revenue (or equivalently, minimize NGD cost); minimize a cost of the advertisement impressions (or supply) when the supply volume fluctuates and maximize GD representativeness (paragraphs 75-79), wherein the under-delivery penalties are based on the inability to deliver the number and nature of impressions (objective for 45).  Yang further discloses adjusting the under-delivery penalty based on a total percentage of the maximum under delivery value to attain selling title mix distributions and the weekly distributions while the corresponding deal constraints are maintained (paragraphs 89, 91, 93-94, and 100) As such it is clear that Yang teaches that it is well known to use a multi-objective allocation model, wherein a deviation from an objective for selling title mix distributions and weekly distributions for each of the plurality of deals are added as penalties in the objective function, and wherein the penalties that are under delivering for each of the plurality of deals are adjusted based on a total percentage of the maximum under delivery value to attain selling title mix distributions and the weekly distributions while the corresponding deal constraints are maintained. It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the multi-objective allocation model that includes adding penalties based on a deviation from an objective for selling title mix distributions and weekly distributions for each of the plurality of deals of Yang in place of the multi-objective allocation model of Grouf.  The motivation for doing so is to optimize, using programmable modeling, a balance between meeting the guaranteed demand in a representative way that best targets user characteristics with a desire to increase non-guaranteed demand revenue and minimize penalties associated with under-delivery of guaranteed ad impressions (Yang: Paragraph 7).   

85: solve each objective one by one, by adding constraints on the values of one or more previously-solved objectives, which are also referred to herein as requirements. No specific order is necessary as the below steps may be taken in different orders so long as at least one requirement determined from solving another objective includes a new constraint; 89, 91, 93-94, and 100: adjusting the allocation solution utilizing a first target and percentage of maximized values while minimizing based on the deal constraints) 

Claims 3, 14, and 25: Grouf and Yang disclose the method according to claim 1, the system according to claim 12 and the non-transitory computer-readable medium according to claim 23, 
wherein the additional bound on the maximized value of the reserve under delivery units represents a limitation in a first percentage of the maximized value of the reserve under delivery units, (Grouf - Paragraph 225: meets the benchmark number (i.e. 100%)
225: at least a specified percentage of the benchmark number is the lower bound and make good allocation performed until the upper bound and lower bound of the benchmark is stratified; Yang – Paragraphs 89, 91, 93-94, and 100: relaxation percentages used in optimizing allocation)

Claims 4, 15, and 26: Grouf and Yang disclose the method according to claim 1, the system according to claim 12 and the non-transitory computer-readable medium according to claim 23 further comprising maximizing the value of the reserve under delivery units to a corresponding second target of each of the plurality of deals, such that the corresponding first target is attained based on the corresponding deal constraints to provide the allocation solution, wherein the corresponding second target is higher than the corresponding first target.( Yang – Paragraphs 89, 91, 93-94, and 100: utilizing weighted minimum costs and maximum revenues values and percentages to optimize the allocation solution including examples where the first target is lower in value and or percentage than the second target)

Claims 5, 16, and 27: Grouf and Yang disclose the method according to claim 1, the system according to claim 12 and the non-transitory computer-readable medium according to claim 23, comprising: determining the guaranteed audience, a gross 225: The benchmark number may be a ratings guarantee provided by a seller (e.g., a media outlet) to an advertiser; advertisement “as run” data, including demographic data, for a particular advertiser is accessed from a data store; a determination is made as to whether the “as run” data stratifies the benchmark (e.g., meets or exceeds, or is at least a specified percentage of the benchmark number), or whether there was under-delivery; 226: spare inventory that is eligible to be used as part of a “make good” is identified)

Claims 6, 17, and 28: Grouf and Yang disclose the method according to claim 5, the system according to claim 16, and the non-transitory computer-readable medium according to claim 27, further comprising: determining a sum, of the gross sum of the delivered audience spots that have aired and the gross sum of the estimated audience for the spots that have not aired, is less than the guaranteed audience.(Grouf - 226: the system generates a “make goods” plan using the eligible inventory, the associated anticipated ratings and/or tier levels, optionally filtered using the buyer specifications/rules, to make up or approximate the difference (optionally in whole, or optionally in part) between the as run results and the benchmark; 228: If there still is a remaining under run with respect to the benchmark, the process can be performed again to generate a make good plan to make up for the remaining under run)

363: disclose the various elements including at least the deal expiration time and the allowable dates and times that the makegood advertisement can air; 364: disclose at least the element of Under Delivery of Weight  226: system generates a “make goods” plan using the eligible inventory, the associated anticipated ratings and/or tier levels, and  filtered using the buyer specifications/rules, to make up or approximate the difference (optionally in whole, or optionally in part) between the as run results and the benchmark) 

Claims 8, 19, and 30: Grouf and Yang disclose the method according to claim 1, the system according to claim 12 and the non-transitory computer-readable medium according to claim 23, further comprising generating the reserve under delivery units based on the allocation solution.( Grouf – Paragraph 226: generates a “make goods” plan using the eligible inventory, the associated anticipated ratings and/or tier levels, optionally filtered using the buyer specifications/rules, to make up or approximate the difference (optionally in whole, or optionally in part) between the as run results and the benchmark; 228: the plan is transmitted to the buyer and seller. The seller then undertakes to fulfill the make good plan. If there still is a remaining 225: a determination is made as to whether the “as run” data stratifies the benchmark (e.g., meets or exceeds, or is at least a specified percentage of the benchmark number), or whether there was under-delivery).

Claims 9, 20, and 31: Grouf and Yang disclose the method according to claim 8, the system according to claim 19 and the non-transitory computer-readable medium according to claim 30, further comprising generating under delivery orders based on the generated reserve under delivery units.(Grouf – Paragraph 226: generates a “make goods” plan using the eligible inventory, the associated anticipated ratings and/or tier levels, optionally filtered using the buyer specifications/rules, to make up or approximate the difference (optionally in whole, or optionally in part) between the as run results and the benchmark; 228: the plan is transmitted to the buyer and seller. The seller then undertakes to fulfill the make good plan. If there still is a remaining under run with respect to the benchmark, the process can be performed again to generate a make good plan to make up for the remaining under run)

Claims 10, 21, and 32: Grouf and Yang disclose the method according to claim 9, the system according to claim 20 and the non-transitory computer-readable medium according to claim 31, further comprising scheduling under delivery spots based on the generated under delivery orders.( Paragraph 226: generates a “make goods” plan using the eligible inventory, the associated anticipated ratings and/or tier levels, 

Claims 11, 22, 33: Grouf and Bollapragada disclose the method according to claim 10, the method according to claim 10 and the non-transitory computer-readable medium according to claim 32, further comprising adjusting a deal index for each of the plurality of deals based on the scheduling of the under delivery spots. (Grouf: Paragraph 228: The seller then undertakes to fulfill the make good plan. If there still is a remaining under run with respect to the benchmark, the process can be performed again to generate a make good plan to make up for the remaining under run; 225: a determination is made as to whether the “as run” data stratifies the benchmark (e.g., meets or exceeds, or is at least a specified percentage of the benchmark number), or whether there was under-delivery;  226: system generates a “make goods” plan using the eligible inventory, the associated anticipated ratings and/or tier levels, and  filtered using the buyer specifications/rules, to make up or 

Response to Arguments
Applicant's arguments filed on November 20, 2020 have been fully considered but they are not persuasive.  The applicant’s arguments are directed towards the prior art of Grouf and Bollapragada not teaching the newly added limitations.  However, the rejection above does no use the prior art of Grouf and Bollapragada to teach the argued limitation. Instead, the newly added prior art of Yang has been used in rejecting the newly amended claim. As such the arguments are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vassilvitskii et al. (2013/0166395) teaches a method for generating an allocation plan using a multi-objective function to optimize allocation, wherein the goals of minimizing penalty and maximizing representativeness are used.
Araman & Popescu (Media Revenue Management with Audience Uncertainty: Balancing Upfront and Spot Market Sales, Spring 2010, Manufacturing & Service Operations Management, Vol. 12, No. 2, pp. 190-212) teaches a method for generating an optimized allocation plan that includes under-delivery allocations using an objective function with multiple objectives.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/John Van Bramer/
Primary Examiner, Art Unit 3621